Bell, J.
The record does not show proper service of the citations to James Willie and A. H. Willie, two of the defendants in the court helow. The return of the sheriff, on the citations to those defendants, was to the effect, that he had served them with writ, &c. We have, at the present term, held such returns to he insufficient: (Graves v. Robertson, ante, page 130.)
A. H. Willie does not prosecute this writ of error; but the reversal of the judgment, as to one of the defendants, will operate as a reversal as to all: (Burleson v. Henderson, 4 Tex. Rep. 49; Wood v. Smith, 11 Id. 367.)
The judgment is reversed, and remanded for proper service on the parties who are not properly served, and for further proceedings.
Reversed and remanded.